81571: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-25527: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81571


Short Caption:MELTON (MAYSEN) VS. DIST. CT. (STATE)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C329225Classification:Original Proceeding - Criminal - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:11/16/2020How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantMaysen MeltonGabriel L. Grasso
							(Law Office of Gabriel L. Grasso, P.C.)
						


Real Party in InterestThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentMary Kay Holthus


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


08/03/2020Filing FeePetition Filing Fee Waived.  Criminal. (SC)


08/03/2020Petition/WritFiled Petition for Writ of Mandamus. (SC)20-28243




08/03/2020AppendixFiled Appendix to Petition for Writ. (SC)20-28244




08/19/2020Order/ProceduralFiled Order Directing Answer. Real party in interest's answer due: 14 days. Petitioner shall have 7 days from service of the answer to file and serve any reply. (SC)20-30628




09/02/2020Notice/IncomingFiled Notice of Appearance (John Niman, Deputy District Attorney as Counsel for Real Party in Interest). (SC)20-32438




09/02/2020Petition/WritFiled Respondent's Answer to Petition for Writ of Mandamus. (SC)20-32439




09/02/2020AppendixFiled Respondent's Appendix - Volume 1. (SC)20-32440




09/02/2020AppendixFiled Respondent's Appendix - Volume 2. (SC)20-32441




09/08/2020Petition/WritFiled Reply to Answer to Petition.  (SC)20-33113




11/16/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)20-41665




09/01/2021Order/DispositionalFiled Order Denying Petition for Writ of Mandamus. "ORDER the petition DENIED." JH/RP/EC (SC)21-25527




09/02/2021MotionFiled Real Party in Interest's Motion to Publish. (SC)21-25636




11/17/2021Order/ProceduralFiled Order Denying Motion to Publish.  The clerk of this court shall issue the remittitur forthwith.  (SC)21-33060




11/17/2021RemittiturIssued Notice in Lieu of Remittitur.  (SC)21-33062




11/17/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View